Title: From John Adams to John Marshall, 7 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 7. 1800

Inclosed is a Letter from a worthy Clergyman of Braintree who has invented a very ingenious machine to facilitate that necessary domestic operation called Washing; which, by the concurrent testimony of those who have Used it, Saves, two days labour out of three.
A Patent was granted him long ago: but by the inclosed Letter it was sent back for some Amendment. I pray you to send on his Patent as soon as may be. You will find it and the Letters concerning it in the office no doubt. With Sincere / regard &c

J. Adams